Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 08/22/2022. 
Status of claims
3.	Claims 16, 18, 26, 33 and 37 have been amended. Claims 1-15, 19, 22-24, 27-32 have been cancelled. Claims 16-18, 20, 21, 25, 26, 33, 35-37 are pending in this office action.
Corrected Notice of Allowance
4.	This corrected Notice of Allowance is in response to 312 Amendments filed on 08/22/2022 and IDS filed on 05/20/2022.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 05/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to amendment
6. 	Applicant’s amendments with respect drawing objection have been fully considered. As a result the objection has been withdrawn. 
7. 	Applicant’s amendments with respect to the claim interpretation of claims 16-29 and 33 under 112(f) have been fully considered. As a result the 112(f) claim interpretation has been withdrawn. 
8. 	Applicant’s amendments with respect to the rejection of claims 16-35 under 35 U.S.C. § 101 have been fully considered. As a result the rejection has been withdrawn. 	
Allowable Subject matter
9.	Claims 16 and 33 are allowed as being independent claims.
10.    	Dependent claims 17-18, 20-21, 25-26, 36-37 are allowed as being dependent on independent claim 16. Dependent claim 35 is allowed as being dependent on independent claim 33. 
Reasons for Allowance
11. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claims 16 and 33 were fully considered and found to be persuasive and overcome the prior art cited in the Non-Final rejection. 
The closest cited prior art on record ESSER MARIO (WO 2015040164 A1) teaches,  a medical device (100) comprising: a measurement unit (110) adapted to measure a value of a physiological parameter, for example a blood glucose level, a data storage (130) adapted to store a plurality of measurement values of the physiological parameter, for each measurement value an associated event tag, for each measurement value an associated time stamp, for each at least one predefined event an associated current time range for tagging preselection, a processor (140) adapted to receive from the measurement unit (110) or from the data storage (130) a new measurement value with an associated time, comparing the associated time stamp of the new measurement value with the stored at least one time range for tagging preselection, if the time stamp is within one current time range for tagging preselection the corresponding tag of the predefined event is preselected and initiated for user confirmation, in case one particular predefined tag of one particular predefined event is then selected and confirmed with regard to the new measurement value, the associated time stamps of a predefined number of consecutive recent measurement values tagged with the one particular predefined event is received from a data storage (130), calculate a new time range for tagging preselection for the one predefined event at least partly based on the associated time stamps of the predefined number of consecutive recent measurement values and on the associated time stamp of the new measurement value, preferably only if at least one validation criterion is met, and initiate storing the new time range as current time range for tagging preselection for the one particular predefined event in the data storage (130), preferably only if the at least one validation criterion is met. The invention further refers to a corresponding method and computer program for operating a medical device as well as to a corresponding computer program product.
	However, the cited prior arts on record do not teach or suggest in combination with the rest of the limitations in the dependent claims “determining, in accordance with the at least one second tagging calculation rule and by the processor, an absolute time difference of the time stamp of the new measurement value from the closest past time point of all usual time points (ARTP) and an absolute time difference of the time stamp of the new measurement value from the closest future time point of all usual time points (ARTF), determining, by the processor, an absolute time difference between the ARTP and the ARTF, and comparing, by the processor, the absolute time difference between the ARTP and the ARTF with a predetermined percentage rate of the greater of the ARTP and the ARTF, and (a) if the absolute time difference between the ARTP and the ARTF is larger than the predetermined percentage rate of the greater one of the ARTP and the ARTF, automatically assigning a tag, by the processor, to the new measurement value n accordance with a first criterion in which the tag assigned to the new measurement value in accordance with the first criterion refers to an event for the closer one of the closest future time point and the closest past time point, or (b) if the absolute time difference between the ARTP and the ARTF is smaller than or equal to the predetermined percentage rate of the greater one of the ARTP and the ARTF, automatically assigning a tag to the new measurement value, by the processor, in accordance with a second criterion distinct from the first criterion”, as claimed in view of the rest of the limitations of claim 16. Similarly for claim 33. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. 
	In addition, none of the references cited reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 16 and 33 as a whole.

	Claim 1: A medical system comprising: a blood glucose measurement device arranged to measure blood glucose levels of a patient for generating new measurement values, and a data management unit for supporting health control of a human body, the data management unit being adapted for automatically monitoring the blood glucose levels of the patient, wherein at least one of the blood glucose measurement unit or the data management unit comprises a clock, wherein the clock provides date and time information to generate, by the medical system, a corresponding time stamp for each of the new measurement values measured by the blood glucose measurement device, wherein the data management unit comprises : a processor, a receiver communicatively coupled with the processor and adapted to receivmeasurement value, or automatically assigning the corresponding tag chosen from a group of tags to the new measurement value based on the first tagging calculation rule, wherein the first tagging calculation rule comprises a comparison of the time stamp of the new measurement value with at least a predefined first time range for a first event and at least a predefined second time range for a second event, or (ii) if the number of the previously received measurement values stored in the data storage and referring to the corresponding tag is equal to or greater than the predetermined minimum value automatically assigning the corresponding tag chosen from a group of tags to the new measurement value based on the at least one second tagging calculation rule, comprising: determining, in accordance with the at least one second tagging calculation rule, an absolute time difference of the time stamp of the new measurement value from the closest past time point of all usual time points (ARTP) and an absolute time difference of the time stamp of the new measurement value from the closest future time point of all usual time points (ARTF), Page: 5of14 determining an absolute time difference between the ARTP and the ARTF, and comparing the absolute time difference between the ARTP and the ARTF with a predetermined percentage rate of the greater of the ARTP and the ARTF, and (a) if the absolute time difference between the ARTP and the ARTF is larger than the predetermined percentage rate of the greater one of the ARTP and the ARTF, automatically assigning a tag to the new measurement value in accordance with a first criterion in which the tag assigned to the new measurement value in accordance with the first criterion refers to an event for the closer one of the closest future time point and the closest past time point, or (b) if the absolute time difference between the ARTP and the ARTF is smaller than or equal to the predetermined percentage rate of the greater one of the ARTP and the ARTF, automatically assigning a tag to the new measurement value in accordance with a second criterion distinct from the first criterion.
	Claim 33: A method for operating a medical system, the medical system comprising: a blood glucose measurement device arranged to measure blood glucose levels of a patient for generating new measurement values, and a data management unit for supporting health control of a human body, the data management unit being adapted for automatically monitoring the blood glucose levels of the patient, wherein at least one of the blood glucose measurement device or the data management unit comprises a clock, wherein the clock provides date and time information to generate, by the medical system, a corresponding time stamp for each of the new measurement values measured by the blood glucose measurement device, wherein the data management unit comprises: a processor, a receiver being communicatively coupled with the processor, and a data storage communicatively coupled with the processor and adapted to store: instructions for a first tagging calculation rule, instructions for at least the second tagging calculation rule, and previous received measurement data indicating previously received measurement values and, for each of the previously received measurement values, a corresponding time stamp, one of more of the previously received measurement values further referring to a corresponding tag referring to an event, the method comprising: receiving a new measurement value of the new measurement values  the receiver, at least one of: if the blood glucose measurement device comprises the clock, generating the corresponding time stamp for the new measurement value of the new measurement values by the clock and receiving the corresponding time stamp of the new measurement value with the measurement value, or if the data management unit comprises the clock, determining the corresponding time stamp by the clock upon receipt by the receiver of the new measurement value of the new measurement values , comparing, by the processor, a number of the previously received measurement values stored in the data storage and referring to a corresponding tag to a predetermined minimum value, and (i) if the number of the previously received measurement values stored in the data storage and referring to a corresponding tag is less than the predetermined minimum value: automatically assigning, by the processor, a no-tag to the new measurement value, or automatically assigning, by the processor, a corresponding tag chosen from a group of tags to the new measurement value based on the first tagging calculation rule, wherein the first tagging calculation rule comprises a comparison of the time stamp of the new measurement value with at least a predefined first Filed: June 11, 2019 Page: 9of14 time range for a first event and at least a predefined second time range for a second event, or (ii) if the number of the previously received measurement values stored in the data storage and referring to the corresponding tag is equal to or greater than the predetermined minimum value automatically assigning, by the processor, the corresponding tag chosen from the group of tags to the new measurement value based on the at least one second tagging calculation rule, wherein the automatically assigning comprises: determining, in accordance with the at least one second tagging calculation rule and by the processor, an absolute time difference of the time stamp of the new measurement value from the closest past time point of all usual time points (ARTP) and an absolute time difference of the time stamp of the new measurement value from the closest future time point of all usual time points (ARTF), determining, by the processor, an absolute time difference between the ARTP and the ARTF, and comparing, by the processor, the absolute time difference between the ARTP and the ARTF with a predetermined percentage rate of the greater of the ARTP and the ARTF, and (a) if the absolute time difference between the ARTP and the ARTF is larger than the predetermined percentage rate of the greater one of the ARTP and the ARTF, automatically assigning a tag, by the processor, to the new measurement value n accordance with a first criterion in which the tag assigned to the new measurement value in accordance with the first criterion refers to an event for the closer one of the closest future time point and the closest past time point, or (b) if the absolute time difference between the ARTP and the ARTF is smaller than or equal to the predetermined percentage rate of the greater one of the ARTP and the ARTF, automatically assigning a tag to the new measurement value, by the processor, in accordance with a second criterion distinct from the first criterion.
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164